PER CURIAM
OPINION.
For the reasons explained in Judge Thieme’s majority opinion in Lancaster v. State, 410 Md. 352, 978 A.2d 717 (2009), the judgment of the Court of Special Appeals in the present case shall be reversed. Petitioner here, Pablo Guillermo Lancaster (Pablo), is the brother of Jovon Brian Lancaster (Jovon), the petitioner in Lancaster, id. They were codefendants tried together on the same charges, on the same record, and received the same convictions and sentences. Pablo raises as his sole appellate challenge in the present case whether the trial court abused its discretion in issuing a pre-trial protective order that was applicable to the brothers’ trial. Jovon raised essentially the same question in his appeal, which question was answered in his favor. Lancaster, 410 Md. at 355 & n. 1, 978 A.2d at 719 & n. 1. There is no principled basis upon which Pablo’s question should be answered differently, including our rejection of the State’s harmless error argument in each case.
Judges Harrell and Raker dissent here for the reasons explained in Judge Murphy’s dissent in Lancaster, 410 Md. at 382-84, 978 A.2d at 735.
JUDGMENT OF THE COURT OF SPECIAL APPEALS REVERSED. CASE REMANDED TO THAT COURT
*231WITH DIRECTIONS TO REVERSE THE JUDGMENTS OF THE CIRCUIT COURT FOR MONTGOMERY COUNTY AND TO REMAND TO THAT COURT FOR FURTHER PROCEEDINGS CONSISTENT WITH THIS OPINION. COSTS IN THIS COURT AND THE COURT OF SPECIAL APPEALS TO BE PAID BY MONTGOMERY COUNTY, MARYLAND.
HARRELL and RAKER, JJ., dissent.